DETAILED ACTION
This office action is response to 01/21/2022. Claims 1-20 are amended. Claims 7 and 15 cancelled. Claims 1-6, 8-14 and 16-20 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 8-9 in Remarks, filed 01/21/2022, with respect to claims 1-6, 8-14 and 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDA (US 2019/0199932 A1) in view of DOUMBOUYA (US 2019/0332901 A1) , have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-6, 8-14 and 16-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 12, the prior art of record, specifically IDA (US 2019/0199932 A1) teaches a method for processor is configured to generate the control command directed to a surveillance camera capturing the image of the surveillance area, determine whether a user has a right to control the first object in response to the first user input (paragraph 0050, determine the camera parameters such that an image of a certain position   (Fig. 1, system 1 surveillance control apparatus 10, paragraph 0089, interface apparatuses such as a display apparatus 7, an input apparatus 8, para 60, The specific control method is not limited as long as the surveillance camera 9, which has not captured an image of surveillance).
 DOUMBOUYA (US 2019/0332901 A1) teaches a determining that the user has the right to control the first object, display the control tool on the display, and generate the control command according to the second user input (paragraph 0103, signatures used to generate metadata in form of map that changes over time, and data module 264 used to display, paragraph 124, input may comprise selecting, using an input device such as a mouse or touchscreen, the portion of the path indicator 612 that corresponds to the second location. In response to this input, system 100 displays the object-of-interest indicator 604b' at the second location).
However, the prior arts of record fail to teach, make obvious, or suggest, a user terminal comprising: determine a user has a right to control first object in response to first user input; and based on determining user has right to control the first object, generate control command according to second user input, train an event regarding the second object based on a training image received for a certain period of time;based on detecting an event related to the second object from the image based on the event training, display the control tool regarding the first object on the display, andgenerate the control command according to the second user input using the control tool, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-6, 8-14 and 16-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689